O’NIELL, J.
Plaintiff sued for $2,563 damages for personal injuries for an alleged tort. From a judgment in his favor for $500, the defendant, appeals, and plaintiff, answering the appeal, alleges that the amount of the judgment should be increased to $1,000, and prays that it be amended accordingly.
The answer to the appeal is an admission that the amount that was in contest when the case was submitted to the district judge for decision did not exceed $1,000. The Supreme Court has not jurisdiction unless the amount in contest exceeds $2,000 exclusive of interest. Constitution, art. 85. The evidence discloses that the extent of plaintiff’s injuries was very much exaggerated in his petition.
[1,2] Pursuant to our ruling in Reine v. Pontchartrain Railroad Co., 144 La. 750, 81 South. 301, and other cases there cited, we will, on our own motion, transfer the appeal to the Court of Appeal, and condemn plaintiff, by whose error or fault the appeal was brought to this court; to pay the costs of the present appeal.
It is ordered that this case be transferred to the Court of Appeal for the Parish of Orleans, and that plaintiff pay the costs of the appeal to the Supreme Court.